Citation Nr: 1501337	
Decision Date: 01/12/15    Archive Date: 01/20/15

DOCKET NO.  12-04 758	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for ischemic heart disease, to include as due to in-service exposure to herbicides.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

H. Hoeft, Counsel



INTRODUCTION

The Veteran served on active duty in the U.S. Navy from February 1971 to December 1972.  

This appeal to the Board of Veterans' Appeals (Board) arose from a March 2011 rating decision in which the RO denied the claim on appeal.  The Veteran filed a notice of disagreement (NOD) in April 2011.  After a January 2012 statement of the case (SOC), the Veteran perfected an appeal by filing a substantive appeal, VA Form 9, later in February 2012.


FINDINGS OF FACT

1. The Veteran served aboard U.S.S. OKLAHOMA during his active service; there is no evidence that this ship entered the inland waters of Vietnam, or that the Veteran set foot on the landmass of Vietnam during his active service.

2. There is insufficient evidence to show that the Veteran was exposed to Agent Orange or other herbicide agents during his active service. 

3. There is no evidence or allegation of coronary artery disease in-service or within one year after the Veteran's discharge from service, and no probative evidence of a nexus between the Veteran's current CAD and his period of active service, to include his alleged exposure to herbicides.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have not been met. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1154, 5103, 5103A, 5107(b) (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability. Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The notice requirements were accomplished in a letter dated in December 2010. Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006).  The Veteran was apprised of the information and evidence needed to substantiate his claims of service connection (including the information and evidence to be submitted by him and the information and evidence to be obtained by VA); of how disability evaluations and effective dates are assigned; and of the type of evidence that impacts those determinations. 

As regards VA's duty to assist, evidence necessary for resolution of these appeals has been obtained.  Service treatment records and post-service medical records have been associated with the claims file; and the Veteran has not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the claims addressed on the merits. See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination); Mayfield, 444 F.3d at 1328.  Accordingly, any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to have caused injury to the Veteran; and does not prohibit consideration of this matter on the merits.

VCAA also requires VA to provide a medical examination when such an examination is necessary to make a decision on the claim. 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159.  Such an examination is required when (1) there is evidence of a current disability, (2) evidence establishing an 'in-service event, injury or disease,' or a disease manifested in accordance with presumptive service connection regulations occurred which would support incurrence or aggravation, (3) an indication that the current disability may be related to the in-service event, and (4) insufficient evidence to decide the case. McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Specifically, the Court held that the third element, an indication that the current disability or symptoms may be associated with service, establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the two. Id. 

The medical evidence on file does not show any evidence of CAD in service or for many years after service discharge.  The Veteran does not contend that he had CAD in service or within a year after service discharge.  The initial medical evidence of prostate cancer was not until 2000, nearly 40 years after service discharge.  The Veteran has not presented evidence indicating a direct nexus between his current CAD and service.  Thus, there exists no reasonable possibility that a VA examination would result in findings favorable to the Veteran.  Accordingly, the Board finds that an etiology opinion is not necessary. See Waters v. Shinseki, 601 F.3d 1274, 1278 (Fed. Cir. 2010) (noting that a Veteran's general statement that a service illness caused his present medical problems was not enough to entitle him to a VA medical examination since all Veterans could make such a statement, and such a theory would eliminate the statutory standards governing the provision of medical examinations and require VA to provide such examinations as a matter of course in virtually every disability case); see Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003).

The Board concludes that all available evidence has been obtained and that there is sufficient evidence on file with which to make a decision on the issue decided herein.  The Board additionally finds that general due process considerations have been complied with by VA, and the Veteran has had a meaningful opportunity to participate in the development of the claim. Mayfield 444 F.3d at 1328; 38 C.F.R. § 3.103 (2014).

Laws and Regulations 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service. 38 U.S.C.A. § 1110 (West 2002).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service. Shedden v. Principi, 381 F.3d 1163, 1166 -67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

Certain chronic diseases, such as cardiovascular disease, are subject to presumptive service connection if manifest to a compensable degree within one year from separation from service even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary. 38 U.S.C.A. §§ 1112, 1113; 38 C.F.R. §§ 3.307(a)(3), 3.309(a). 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden/Caluza element is through a demonstration of continuity of symptomatology if the disability claimed qualifies as a chronic disease listed in 38 C.F.R. § 3.309(a); coronary artery disease is a qualifying chronic disease. See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  As a result, service connection via the demonstration of continuity of symptomatology is applicable in the present case.

Service connection may also be granted for specific diseases associated with exposure to herbicide agents, including ischemic heart disease. 38 C.F.R. § 3.309(e).  These diseases will be considered to have been incurred in or aggravated by service despite any lack of evidence of such disease during service. 38 C.F.R. § 3.307(a).  A Veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 shall be presumed to have been exposed during such service to an herbicide agent unless there is affirmative evidence to establish that the Veteran was not exposed to any such agent during that service. 38 U.S.C.A. § 1116(f); 38 C.F.R. § 3.307(a)(6). 

A Veteran must have been present on the landmass or inland waterways of Vietnam at some point in the course of his or her military duty in order to be entitled to the presumption of herbicide exposure. Haas v. Peake, 525 F.3d 1168, 1193, 1197 (2008).  Service on a deep-water naval vessel in waters off the shore of Vietnam does not constitute service in the Republic of Vietnam. Id at 1193-97. 

What constitutes "inland waterways" was not defined in Haas and is not defined in VA regulations.  The Board then must refer to the VA Adjudication Procedure Manual M21 (Manual) for interpretive guidance.  The Manual maintains that inland waterways include rivers, canals, estuaries, and delta areas, such as those on which the Vietnam "brown water" Navy operated.  VA Adjudication Procedure Manual M21-1MR, pt. IV, subpt. ii, ch. 2, § C.10.k.  That said, the Manual clearly states that service aboard a ship that merely anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the Vietnam coast does not constitute inland waterway service or qualify as docking to the shore to establish presumptive exposure to herbicides. Id.

Factual Background & Analysis 

The Veteran contends that his ischemic heart disease, diagnosed as coronary artery disease (CAD), is related to exposure to herbicides; specifically, he asserts that he was exposed to Agent Orange while stationed on the U.S.S. OKLAHOMA off the coast of the Republic of Vietnam (Vietnam).  He contends that U.S.S. OKLAHOMA was anchored in DaNang and/or Haiphong Harbors and that such constitutes an "inland waterway" for purposes of establishing presumptive herbicide exposure. See July 2013 Statement from Veteran.  Notably, he does not argue, nor does the evidence otherwise show, that he was ever present on the landmass of Vietnam during active service.  

As an initial matter, private treatment records show that the Veteran has been diagnosed as suffering from coronary artery disease, status post CABG. 

Service treatment records contain no mention of coronary artery disease or any other heart disease and it is not claimed that it was present in service. 

A September 2001 private medical record indicates that the Veteran was first diagnosed with significant coronary artery disease in approximately 2000; he subsequently underwent coronary artery bypass grafting in April 2001.  

Based on the evidence above, it is clear that the Veteran's coronary artery disease was not manifest in service, or to a degree of 10 percent within 1 year of separation.  CAD was not shown in-service or until many years after service, and the September 2001 private medical record indicates that his symptoms began in 2000 (more than 28 years after separation).  Additionally, no competent evidence of record relates coronary artery disease to service.  In fact, not even the Veteran himself claims any direct link between his CAD and service.  Rather, he indicates that Agent Orange exposure is the only possible nexus.  As explained below, however, in-service Agent Orange exposure cannot be presumed here and has not otherwise been confirmed.

The Veteran's personnel records confirm that he served aboard U.S.S. OKLAHOMA from May 1971 to December 1972.  A February 2011 response from the Defense Personnel Records Information Retrieval System (DPRIS) site for the United States Army and Joint Services Records Research Center (JSRRC) research indicates that the command history and deck logs for U.S.S. OKLAHOMA were reviewed in conjunction with this claim.  The command history revealed that this ship performed Special Operation off the coast of Vietnam; provided Naval Gunfire Support (NGFS) operations in the demilitarized zone (DMZ) in North Vietnam, north of the Cua Viet River and Than Hoa, North Vietnam, as well as Vinh and Haiphong, North Vietnam.  The U.S.S. OKLAHOMA also conducted NGFS operations in the area near Quang Tri City, Republic of Vietnam.  The command history additionally noted that the ship made Ports of Call in Subic Bay, Republic of Philippines, Hong Kong, Singapore, and Taiwan.  The DPRIS/JSRRC response indicated that the deck logs were reviewed and that such revealed helicopter operations on Yankee Station in the Gulf of Tonkin off the coast of Vietnam.  The deck logs listed the names of some personnel arriving and departing the ship with no destinations listed.  The Veteran was not listed in these deck logs.  

In a March 2011 Formal Finding, the JSRRC coordinator noted that: (1) a thorough review of the claims file had been conducted; (2) STRs were silent for Vietnam service; (3) the Veteran's DD Form 214 did not list Vietnam service; (4) the PIES requests were inconclusive for Vietnam service; (5) the JSRRC Agent Orange website (http://vbaw.vba.va.govbl/21/rating/VENavyShip.html) had been reviewed and U.S.S. OKLAHOMA was not listed as a ship that had conceded Agent Orange exposure; (6) the Veteran made several statements of being exposed to Agent Orange due to the close proximity of being near the shores of Vietnam on NGFS missions, but did not specifically state that he served in-country, stepped foot on land, or was on the inland waterways of Vietnam; (7) a JSRRC request was sent to verify if the Veteran's ship served on the inland waterways of Vietnam and JSRRC responded and listed several locations in Vietnam; however, most of the references where exposure would normally be confirmed (such as the Cua Viet River per the Training Letter 10-06) showed that the ship was near or in the vicinity of the area, and that U.S.S. OKLAHOMA had provided NGFS missions in those instances; (8) after speaking with a DRO and another JSRRC coordinator, the JSRRC response does not confirm in-country Vietnam service, nor does it confirm travel on the inland waterways to a point of reasonable doubt; (9) U.S.S. OKLAHOMA provided mostly NGFS mission and such attacks are proven to hit targets miles away; thus, the ship could easily hit a target in Vietnam while still remaining in the coastal waterways of Vietnam; and (10) the size of U.S.S. OKLAHOMA made it less likely to fit into Vietnam's brown waters.  

The Formal Finding also included a Memorandum from the JSRRC coordinator which noted that numerous official military documents, ships histories, deck logs, and other sources of information related to Navy and Coast Guard ships and the use of tactical herbicide agents, such as Agent Orange during the Vietnam Era, had been reviewed.  Further, the Memorandum noted that the JSRRC found no evidence that indicated Navy or Coast Guard ships transported tactical herbicides from the US to the Republic of Vietnam or that ships operating off the coast of Vietnam used, stored, tested or transported tactical herbicides.  Additionally, the JSRRC memorandum noted that it could not document or verify that a shipboard Veteran was exposed to tactical herbicides based on contact with aircraft that flew over Vietnam or equipment that was used in Vietnam.  Therefore, the JSRRC could provide no evidence to support a Veteran's claim of exposure to tactical herbicide agent while serving aboard a Navy or Coast Guard ship during Vietnam service.  

In support of his claim, the Veteran has submitted select Command Histories of U.S.S. OKLAHOMA (also reviewed by the JSRRC), which confirmed again NGFS missions in DaNang Harbor and Haiphong Harbor in 1971 and 1972.  

The Veteran also submitted photocopies of U.S.S. OKLAHOMA "Cruisebook 1971-1972," which noted various "action" of the coast of Vietnam.  

The Veteran also submitted an internet printout of the U.S.S. OKLAHOMA History of Events which reflected that the ship operated in the Gulf of Tonkin, Haiphong Harbor, and various points in and around the DMZ in Vietnam.  

The Veteran lastly submitted a June 2010 letter from the Secretary of the Navy which generally establishes that U.S.S. OKLAHOMA served off the coast of Vietnam from 1962 to 1975.  This letter does not establish that the ship operated on the inland waterways of Vietnam, however. 

Based on the evidence outlined above, the Board concludes the Veteran was not exposed to Agent Orange during his military service and the statutory presumption is inapplicable here.  Again, while the DPRIS/JSRRC report, the contemporaneous RO Formal Finding, and the command histories/internet histories submitted by the Veteran confirm that U.S.S. OKLAHOMA engaged in naval gunfire support operations in the coastal waters of Vietnam, none of these documents provide evidence that the ship approached land or otherwise operated in the inland waterways of Vietnam. See March 2011 Formal Finding (noting that the JSRRC response did not establish travel in the inland waterways to a point of reasonable doubt). 

To the extent that the JSRRC's research and command histories establish the presence of U.S.S. OKLAHOMA in Haiphong Harbor and other areas off the coast of North Vietnam during the Veteran's service aboard this ship, service in the close coastal waters off North Vietnam does not meet regulatory criteria for presumed herbicides/Agent Orange exposure. See 38 C.F.R. § 3.307(a)(6) (providing that exposure to an herbicide agent/Agent Orange is presumed for Veterans that served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975); see also Haas, 525 F.3d. at 1168.  

Further, to the extent that these documents establish the presence of U.S.S. OKLAHOMA in DaNang Harbor at various times during the Veteran's service aboard this ship, the provisions of M21-1 mentioned above indicate that service "aboard a ship that anchored in an open deep-water harbor, such as Da Nang, Vung Tau, or Cam Ranh Bay, along the RVN coast does not constitute" inland waterway service or qualify as docking to the shore and is not sufficient to establish presumptive exposure to herbicides.  Inland waterway service would have to be shown in this case and not merely territorial water service.

The Board notes that the Veteran has submitted a copy of a 2009 Board decision in another Veteran's case in which the Board granted service connection for diabetes mellitus type II, to include as due to herbicide exposure.  In that case, the Veteran served aboard U.S.S. OKLAHOMA during Vietnam.  The Board found evidence in the record that the ship anchored at DaNang Harbor which is surrounded on three sides by land.  The Board concluded that DaNang Harbor was an inland waterway for VA purposes and determined there was credible evidence that the Veteran had "set foot on land in Vietnam during the Vietnam era."  In this case, the Veteran's assertions do not include that he stepped foot on the land mass of Vietnam.  In addition, as noted above, Da Nang Harbor currently is not considered an inland waterway for VA purposes. See VA List of Ships (2013).

As noted by the RO's Formal Finding, the VA has compiled a list of Navy and Coast Guard ships associated with service in Vietnam for the purpose of determining whether a particular US Navy or Coast Guard Veteran of the Vietnam era is eligible for the presumption of Agent Orange exposure based on the ships' operations. (See http://vbaw.vba.va.gov/bl/21/rating/VENavyShip.html) ("VA List of Ships", updated July 9, 2013).  The list indicates U.S.S. OKLAHOMA was docked in the Saigon River from July 21-24, 1964.  This is prior to the time that the Veteran served aboard this ship.  

Lastly, to the extent that the Veteran has asserted variously that he was exposed to Agent Orange through the air or through contact with sea water while in close proximity to the Vietnam coast, the Board notes that this matter was settled by Haas.  See Haas, 525 F.3d. at 1168.  Indeed, in upholding VA's requirement that a Veteran must have been present within the land borders of Vietnam, the Federal Circuit in Haas essentially reaffirmed the VA's discretion to maintain a "bright line" rule against those claiming presumptive exposure to herbicides via runoff into the sea or spray drift in the air off the coast.  Id.  Moreover, in May 2011, the Institute of Medicine of the National Academy of Sciences (IOM), after review of a wide range of data sources, concluded there is insufficient evidence to determine whether blue water Veterans were exposed to Agent Orange-associated herbicides.  In December 2012, based on the extensive research in the IOM report, the VA Secretary concluded that the "evidence at this time does not support establishing a presumption of exposure to herbicides for Blue Water Navy Vietnam Veterans." 77 Fed. Reg. 76,170-171 (December 26, 2012). Currently, there is a lack of evidence that Agent Orange could have affected Veterans who did not set foot on land or traverse the inland waterways of Vietnam.  Accordingly, the Board cannot assign any probative value to the Veteran's assertion that he was exposed to herbicides via wind or sea water off the coast of Vietnam.  Rather, the IOM report is probative on this issue because it is based on official service department findings and historical data.  Given the foregoing, the Board finds that the Veteran is not eligible for the presumption of Agent Orange exposure.

The Board acknowledges the Veteran's dedicated service to his country and his sincere belief that he should be entitled to presumptive service connection.  In addition, the Board notes that, on February 13, 2013, a bill, H.R. 543, was referred to the Subcommittee on Disability Assistance and Memorial Affairs seeking to clarify presumptions relating to the exposure of blue water Veterans who served in the territorial seas surrounding Vietnam.  The Board must apply the law as it exists currently and is bound by the laws codified in Title 38 of the United States Code and Code of Federal Regulations. See Owings v. Brown, 8 Vet. App. 17, 23 (1995) (holding that the Board must apply "the law as it exists, and cannot 'extend ...benefits out of sympathy for a particular [claimant])'" (quoting Kelly v. Derwinski, 3 Vet. App. 171, 172 (1992)).  At this time, as the law stands and given the evidence of record, the Veteran's claim for service connection due to exposure to Agent Orange must be denied.

As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply. 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for ischemic heart disease is denied. 



____________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


